 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     MARCO RIVERA
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 6:19-mj-00058-JDP
                                         )
11                     Plaintiff,        )                 REQUEST FOR CONTINUANCE OF
                                         )                 STATUS CONFERENCE;
12                                       )                 ORDER THEREON
     vs.                                 )
13                                       )
                                         )
14   MARCO RIVERA,                       )
                                         )                 Date: March 10, 2020
15                                       )                 Time: 10:00 AM
                       Defendant.        )                 Judge: Hon. Jeremy D. Peterson
16   ____________________________________)
17

18           Defendant MARCO RIVERA, by and through his Attorney of Record, CAROL MOSES,

19   hereby requests that the Status Conference in the above-captioned matter currently scheduled for

20   January 28, 2020 at 10:00 AM be continued to March 10, 2020 at 10:00 AM.
21           The Legal Officer of the National Park Service was notified about this request by email,

22   text, and phone call, and has not yet given a response. This request is filed without the

23   government’s affirmation because the current Status Conference is scheduled for Tuesday,

24   January 28, 2020.

25           Mr. Rivera lives in Antioch, California and is the sole caregiver to his parents. Mr.

26   Rivera’s father suffered a broken hip as a result of a fall. The broken hip completely immobilized
27   Mr. Rivera’s father making it impossible for him to go about his everyday life without the help of

28   Mr. Rivera. This week, Mr. Rivera’s mother suffered a fall which resulted in a broken hip for her


     ORDER FOR
     CONTINUANCE OF STATUS CONFERENCE                                                                   1
 1   as well. Mr. Rivera’s mother is unable to have surgery until the swelling subsides; she is

 2   immobilized as a result. Mr. Rivera is the only child out of his siblings who lives close enough to

 3   help his parents.

 4           With both of his parents now immobilized and depending on Mr. Rivera as their sole care

 5   provider, traveling to Yosemite at the currently scheduled time will cause a great hardship for Mr.

 6   Rivera and his family. Should the above-captioned matter be continued, Mr. Rivera would be able

 7   to help his parents as they attempt to reenter into the routine of everyday life and supervise their

 8   healing process and then travel to Yosemite at a later date without hardship.

 9           Mr. Rivera intends to change his plea at the next Status Conference. Mr. Rivera

10   respectfully requests that the Court grant a continuance of his Status Conference currently

11   scheduled for January 28, 2020 at 10:00 AM to March 10, 2020 at 10:00 AM.

12

13   Dated: January 24, 2020                               /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
14                                                         Attorney for Defendant,
15                                                         MARCO RIVERA

16

17

18

19

20
21

22

23

24

25

26
27

28


     ORDER FOR
     CONTINUANCE OF STATUS CONFERENCE                                                                       2
 1                                                ORDER
 2
              The above request to continue the status conference in case no. 6:19-mj-00058-JDP to
 3
     March 10, 2020 at 10:00 AM is hereby accepted and adopted as the order of this court.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:      January 25, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     ORDER FOR
     CONTINUANCE OF STATUS CONFERENCE                                                                3
